El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
La Asamblea Municipal del Municipio de Humacao so-licita que revisemos la sentencia dictada por el entonces Tribunal Superior que, a petición del Alcalde, ordenó a la Asamblea Municipal enmendar el presupuesto aprobado por dicho cuerpo para el Año Fiscal 1993-1994. En particular, el tribunal dispuso que se restituyeran unas plazas que habían sido eliminadas en el presupuesto y que se asignaran fondos para cubrir los veinticinco (25) puestos de confianza del Primer Ejecutivo municipal. El recurso requiere que nos pronunciemos sobre las disposiciones de la nueva Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (en adelante Ley de Mu-nicipios Autónomos), Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4001 et seq.) que rigen el proceso de apro-bación de los presupuestos municipales. Evaluada la con-*592troversia de autos a la luz de la nueva ley orgánica de los municipios, confirmamos el dictamen recurrido.
I
En mayo de 1993 el Alcalde del Municipio de Humacao, Hon. Julio César López Gerona, sometió a la consideración de la Asamblea Municipal un proyecto de presupuesto para el Año Fiscal 1993-1994. La Asamblea, por su parte, aprobó un presupuesto diferente al sometido por el Alcalde. En el de la Asamblea se eliminaron veintinueve (29) plazas de empleados municipales, incluyendo puestos de con-fianza, y se efectuaron reducciones en los salarios y bene-ficios marginales de algunos puestos directivos. Además, se crearon unos puestos adscritos a la Asamblea.
Examinado el presupuesto que fue aprobado y con el beneficio de una opinión del Comisionado de Asuntos Mu-nicipales, el Alcalde lo devolvió a la Asamblea Municipal sin firmar, con unas objeciones y recomendaciones. La Asamblea evaluó las objeciones y recomendaciones del Al-calde y con el voto de dos terceras (2/3) partes de los miem-bros del cuerpo municipal aprobó el presupuesto mediante la Resolución Núm. 46, Serie 1992-1993. En este presu-puesto se acogieron algunas de las recomendaciones del Alcalde y se rechazaron otras.
Por entender que la Asamblea Municipal violó la Ley de Municipios Autónomos al aprobar un nuevo proyecto de presupuesto sin haber considerado únicamente las objecio-nes y recomendaciones presentadas por el Primer Ejecu-tivo Municipal, éste presentó una petición de injunction ante el entonces Tribunal Superior contra la Presidenta de la Asamblea Municipal y los asambleístas de la mayoría, que eran miembros del Partido Popular Democrático.
En particular, alegó que el presupuesto contravenía las disposiciones del Art. 7.003 de la Ley de Municipios Autó-nomos, 21 L.P.R.A. see. 4303, que requiere asignaciones *593mandatorias en ciertas partidas. También señaló que era contrario al Art. 7.004 (21 L.P.R.A. sec. 4304) que establece el procedimiento que deberá seguir la Asamblea Municipal al considerar las recomendaciones y objeciones del Alcalde sobre el presupuesto que había sido devuelto sin firmar.
Después de algunos incidentes procesales, las partes so-metieron el caso por las alegaciones y los documentos. Oportunamente, el Tribunal Superior dictó una sentencia en la cual concluyó que la Asamblea Municipal no actuó conforme a los preceptos dispuestos por la Ley de Munici-pios Autónomos. En síntesis, el foro de instancia resolvió que el presupuesto adolecía de ciertas omisiones y defectos y ordenó que la Asamblea Municipal rectificara los errores en un plazo de veinte (20) días. De lo contrario, se anularía el presupuesto y quedaría vigente el que originalmente fue sometido por el Alcalde.
El Tribunal Superior interpretó que el citado Art. 7.003 concede a la Asamblea Municipal el poder para enmendar el proyecto de resolución del presupuesto general que pre-sente el Alcalde, el cual está sujeto a las limitaciones indi-cadas en los incisos (a), (b), (c), (d) y (e), referentes a las asignaciones mandatorias. También fundamentó su deci-sión en que la ley concede al Alcalde unas prerrogativas en el nombramiento de su personal de confianza que “como corolario suponen una limitación a las de la Asamblea”.
En su sentencia, el tribunal a quo determinó, además, que “en la versión del presupuesto de la Asamblea no se toma en cuenta el pago al Seguro Social y Bono de Navidad de algunos empleados, la aportación al Sistema de Retiro y bono de navidad del puesto de conductor, las partidas para pagos al Fondo de Seguro y la Autoridad de Energía Eléc-trica son menores que las que aparecen en el proyecto del Alcalde; se eliminaron 17 plazas, 5 de ellas ocupadas; no se proveyó para los 25 puestos de confianza del Alcalde, ni para el cargo de secretaria para la División de Ordenación Territorial, tampoco para el puesto de perito electricista”. *594En vista de que el presupuesto aprobado por la Asamblea Municipal no incluía asignaciones para estas obligaciones, el tribunal de instancia ordenó que se hicieran los reajus-tes necesarios y que los cambios se cargaran a la cuenta de la Asamblea Municipal.
Inconforme con este dictamen, la Asamblea Municipal nos solicita que lo revoquemos. Alega que el foro de instan-cia interpretó de forma equivocada que según la Ley de Municipios Autónomos el Alcalde de Humacao tiene dere-cho a cubrir veinticinco (25) plazas de confianza y que a tenor con la interpretación de la sentencia recurrida la Asamblea no podrá aprobar un presupuesto con un número menor de estas plazas.
Sostiene, además, que el foro de instancia se equivocó al resolver que se habían eliminado cinco (5) plazas ocupadas y al ordenar que éstas fueran restituidas. Por otro lado, expone que el tribunal a quo erró al ordenarle a la Asam-blea Municipal que creara el puesto de secretaria ejecutiva para la división de ordenación territorial. Finalmente, im-pugna el término perentorio dictado por el tribunal para enmendar el presupuesto y rectificar los errores cometidos.
Por la naturaleza de la controversia del caso de autos, y considerando que el injunction emitido por el foro de ins-tancia contiene una interpretación de los poderes del Al-calde y de la Asamblea Municipal de Humacao en materia de aprobación del presupuesto que constituye el estado de derecho entre esos poderes, oportunamente expedimos el recurso. La controversia entre los poderes municipales en este caso claramente trasciende el presupuesto de 1993-1994. Con el beneficio de los escritos que fueron sometidos por todas las partes, procedemos a resolver la controversia ante nos.
*595rH HH
En 1991 la Asamblea Legislativa aprobó varias leyes para reformar integralmente la constitución, la organiza-ción, la administración y el funcionamiento del régimen del gobierno municipal en Puerto Rico. La ley medular de esta reforma fue la Ley de Municipios Autónomos, que susti-tuye y deroga la Ley Orgánica de los Municipios de Puerto Rico, Ley Núm. 146 de 18 de junio de 1980 (21 L.P.R.A. see. 2001 et seq.), así como otras leyes relativas al funciona-miento de los municipios. Como parte de esta reforma tam-bién se aprobó la Ley Núm. 80 de 30 de agosto de 1991, conocida como la Ley del Centro de Recaudación de Ingre-sos Municipales (21 L.P.R.A. see. 5801 et seq.); la Ley Núm. 82 de 30 de agosto de 1991, que enmienda la Ley de Paten-tes Municipales (21 L.P.R.A. secs. 651a, 651c-651d, 651f, 651h-651j, 6511-65lm y 652x); la Ley Núm. 83 de 30 de agosto de 1991, conocida como la Ley de Contribución Municipal sobre la Propiedad de 1991 (21 L.P.R.A. see. 5001 et seq.), y la Ley Núm. 73 de 22 de septiembre de 1992, que creó la Comisión para Fomentar la Autonomía Municipal (21 L.P.R.A. see. 4990 et seq.).
Esta reforma abarcadora del ordenamiento municipal otorgó a los municipios un mayor grado de autonomía fiscal y de gobierno propio, además de nuevos instrumentos administrativos y fiscales. Su objetivo principal fue “iniciar un proceso de renovación político-administrativo del go-bierno municipal con la finalidad de fomentar una mayor autonomía y la descentralización gubernamental de Puerto Rico”. L. Santana Rabell y M. Negrón Portillo, “Introduc-ción: aspectos generales de la reforma municipal” en La reforma municipal en Puerto Rico: retos y oportunidades, 2da ed., San Juan, Ed. Escuela Graduada de Administra-ción Pública (U.P.R.), 1995, pág. 2. Este nuevo ordena-miento amplió sustancialmente los poderes administrati-vos y fiscales de los municipios y transfirió a éstos *596funciones del Gobierno de Puerto Rico para poder atender de forma directa las necesidades de la ciudadanía. En la Declaración de Política Pública, incluida en el Art. 1.002 del estatuto, 21 L.P.R.A. see. 400ln, en específico se traza-ron las metas siguientes:
"... [S]e declara como política pública del Estado Libre Aso-ciado de Puerto Rico otorgar a los municipios el máximo posible de autonomía y proveerles las herramientas financieras y los poderes y facultades necesarias para asumir un rol central y fundamental en su desarrollo urbano, social y económico. Esta Ley de Municipios Autónomos ... crea los mecanismos para que los municipios tengan los poderes y facultades que son esencia-les para un funcionamiento gubernamental democrático efec-tivo; poderes y facultades que antes de esta [legislación] resi-dían exclusivamente en el gobierno central”. Art. 1.002 de la Ley Núm. 81, supra.
Aunque la nueva legislación tiene estos objetivos tan laudables y ambiciosos, en lo que respecta a la organización básica del gobierno municipal, la Ley de Municipios Autónomos mantiene el mismo esquema que la legislación anterior con dos (2) poderes: el Legislativo y el Ejecutivo. Como en el gobierno central, en el municipal existe una separación de funciones entre ambas ramas, pero hay una estrecha interrelación entre ellos que impide una excesiva concentración de poderes en cualquiera de los organismos.
Como Primer Ejecutivo Municipal, los alcaldes tienen la responsabilidad de dirigir, administrar y fiscalizar el funcionamiento de los municipios y “[s]us deberes se ex-tienden desde la administración del gobierno municipal, hasta la preparación del proyecto de presupuesto que ha de considerar la Asamblea en primera instancia”. Acevedo v. Asamblea Mun. San Juan, 125 D.P.R. 182, 184 (1990).
En cuanto a las facultades legislativas, éstas se ejercen por una Asamblea Municipal, cuyos miembros son electos en cada elección general por el término de cuatro (4)años. Entre los miembros de la Asamblea se elige un *597presidente y un vicepresidente. El Presidente de la Asam-blea dirige los trabajos de las sesiones ordinarias y extraor-dinarias, y representa y comparece a nombre de la Asam-blea en todos los actos jurídicos y oficiales. Además, es el jefe administrativo del cuerpo y, en tal capacidad, dirige y supervisa las actividades y transacciones de la Asamblea y de la Secretaría. 21 L.P.R.A. see. 4202.
A tenor con esta legislación, el Alcalde tiene la obligación de preparar un proyecto de resolución de presupuesto general de ingresos y gastos de funcionamiento del municipio para cada año fiscal y someterlo a la Asamblea Municipal. 21 L.P.R.A. see. 4301. Este presupuesto debe ser sometido no más tarde del 31 de mayo de cada año en una sesión extraordinaria de la Asamblea Municipal especialmente convocada a esos fines. 21 L.P.R.A. sec. 4110(g) y (h). Por su parte, la Asamblea deberá considerar el proyecto de presupuesto durante una sesión ordinaria y someterlo al Alcalde no más tarde del 13 de junio de cada año. 21 L.P.R.A. see. 4304.
Una vez la Asamblea Municipal le remite al Alcalde el proyecto aprobado, éste tiene un término de seis (6) días para firmarlo o devolverlo con sus objeciones y recomendaciones. También puede dejar pasar el término de seis (6) días sin acción alguna y en ese caso se entenderá que éste ha sido aprobado. 21 L.P.R.A. sec. 4304(a). Por otro lado, si el Alcalde devuelve el presupuesto a la Asam-blea, el Presidente del cuerpo legislativo tiene que convo-car a una sesión extraordinaria para considerar única-mente las recomendaciones u objeciones del Primer Ejecutivo Municipal. 21 L.P.R.A. sec. 4304(b). Por su parte, la Asamblea puede enmendar el proyecto para adoptar to-das o parte de las recomendaciones del Alcalde y devolverlo para su firma. 21 L.P.R.A. sec. 4304(b)(1). Si el Ejecutivo no endosa el presupuesto, la Asamblea puede aprobarlo so-bre las objeciones del Alcalde con el voto afirmativo de no *598menos de dos terceras (2/3) partes del número total de asambleístas. 21 L.P.R.A. sec. 4304(b)(2).
Como parte del proyecto de resolución, el Alcalde tiene que incluir un mensaje presupuestario con unas explicacio-nes y justificaciones de las peticiones presupuestarias de mayor magnitud y trascendencia. 21 L.P.R.A. sec. 4302(a). El proyecto de resolución deberá incluir también un plan financiero con un resumen general de los gastos municipales. 21 L.P.R.A. sec. 4302(b).
Además, el Art. 7.003 de la Ley de Municipios Autónomos, supra, dispone que será mandatorio incluir “asignaciones con crédito suficiente” para atender unas prioridades municipales específicamente enumeradas. Aunque la ley autoriza a la Asamblea Municipal a enmendar el proyecto de presupuesto que someta el Alcalde para incorporar nuevas cuentas o disminuir o eliminar algunas partidas, estas asignaciones mandatorias no pueden ser reducidas o eliminadas.
Las asignaciones mandatorias que están incluidas en la ley son: (a) el pago de la deuda pública; (b) los gastos y las obligaciones estatutarias; (c) el pago de las sentencias de los tribunales-; (d) el déficit del año anterior, y (e) los gastos que el municipio esté obligado a pagar por contratos celebrados anteriormente. 21 L.P.R.A. see. 4303. Como resultado de este mandato legislativo, ni el Alcalde ni la Asamblea Municipal pueden reducir o eliminar estas asignaciones presupuestarias.
Aunque del texto de la Ley de Municipios Autónomos no se desprende con claridad cuáles son las otras obligaciones estatutarias a las que se refiere el citado Art. 7.003, al interpretarla debemos asegurar que se logre el propósito del estatuto de que los alcaldes cuenten con personal de confianza para formular y poner en vigor la política pública municipal. Por lo tanto, entre las obligaciones estatutarias que el presupuesto debe garantizar están las *599asignaciones para cubrir tanto los puestos de directores de unidades administrativas básicas del Poder Ejecutivo municipal enumerados en el Art. 6.001 de la citada ley, 21 L.P.R.A. see. 4251, como las otras plazas de confianza de la Rama Ejecutiva autorizadas por el Art. 12.003 (21 L.P.R.A. sec. 4553). El Alcalde tiene la autoridad de “establece[r] por orden ejecutiva un plan de puestos de confianza que contenga un máximo de veinticinco (25) puestos de con-fianza con que interese funcionar”. 21 L.P.R.A. see. 4553. En lo que concierne a los directores de las unidades admi-nistrativas, la Ley de Municipios Autónomos los incluye dentro del servicio de confianza y sus nombramientos es-tán sujetos a la confirmación de la Asamblea Municipal de cada municipio. 21 L.P.R.A. see. 4252.
En este sentido la nueva legislación es distinta a la anterior Ley Orgánica de los Municipios de Puerto Rico. Bajo ese ordenamiento, las Asambleas Municipales determinaban por ordenanza los puestos que estaban incluidos dentro de la categoría de empleados de confianza. Véase 21 L.P.R.A. see. 3352. Sin embargo, la nueva Ley de Municipios Autónomos dispone que todo municipio tendrá un número mínimo de unidades administrativas y autoriza únicamente al Alcalde a establecer el plan de puestos de confianza “por orden ejecutiva”.
A tenor con esta nueva ley, la Asamblea Municipal no tiene la facultad para intervenir ni en la elaboración ni en la adopción del plan de puestos de confianza. Sólo “[c]uando la estructura organizativa, complejidad funcional o tamaño del municipio requiera un número mayor de puestos de confianza, será necesaria la aprobación de una ordenanza” por parte de la Asamblea. 21 L.P.R.A. see. 4553. En otras palabras, la ley limita la intervención de la Asamblea en lo referente a la aprobación de puestos de confianza a las situaciones excepcionales en que el municipio requiera más de veinticinco (25) puestos de confianza.
*600Del ordenamiento municipal antes expuesto se desprende que, aunque la Asamblea Municipal de cada münicipio tiene el poder para aprobar anualmente el presupuesto general de ingresos y gastos de operación y funcionamiento, su autoridad está específicamente limitada por las disposiciones descritas. Además, esta facultad no puede ejercerse de forma arbitraria:
No hay duda alguna que de acuerdo con la ley es a la asam-blea a la que corresponde la aprobación final del presupuesto, siendo ella la que debe, por tanto, finalmente fijar los sueldos y las asignaciones, pero su poder no es arbitrario. Bajo el go-bierno de ley en que vivimos y que constituye una de las gran-des conquistas de la civilización, la ley debe siempre prevalecer. La asamblea fu[e] creada por la ley para tomar parte de acuerdo con la misma en'la administración del municipio, no para obstaculizar y destruir la propia administración. Si así lo hace, se coloca fuera de la ley, la fuente de sus facultades se agota y es nulo cuanto realice. Banuchi v. Asamblea Municipal, 37 D.P.R. 946, 954 (1928).
Esta normativa, en particular, aplica al caso de autos en el cual las diferencias políticas entre la mayoría de los asambleístas, afiliados al Partido Popular Democrático, y el Alcalde de Humacao, del Partido Nuevo Progresista, han tenido durante este cuatrienio una lucha intensa de poder, particularmente en lo referente a la aprobación de los dis-tintos presupuestos generales. Lo mismo ha ocurrido en otros municipios de la Isla en que los Alcaldes y la mayoría de los asambleístas pertenecen a diferentes partidos políticos. En algunos de esos municipios, los conflictos en-tre los dos (2) poderes municipales han afectado de forma adversa la obra de gobierno en perjuicio de los mejores intereses de la ciudadanía.
H-l I — i
En el caso de autos, la Presidenta de la Asamblea Municipal de Humacao y los miembros de la mayoría de ese *601cuerpo impugnan el injunction emitido por el entonces Tribunal Superior que les ordena restablecer unas plazas eli-minadas del presupuesto de gastos operacionales y reduce de modo proporcional los aumentos decretados en los fon-dos asignados a la Asamblea.
En su recurso de revisión señalan que el entonces Tribunal Superior cometió un error al negarse a desestimar la acción legal incoada por el Alcalde López Gerena por falta de jurisdicción sobre ellos. Sostienen que el tribunal no asumió jurisdicción sobre la Asamblea Municipal porque no se incluyó como partes a todos los miembros.
Los peticionarios no tienen razón. En este caso el Al-calde López Gerena incoó una petición de injunction contra la Presidenta de la Asamblea Municipal, Hon. Iris Ramos Cofres!, y los asambleístas de la mayoría, afiliados al Par-tido Popular Democrático, para suspender la ejecución de la resolución del presupuesto que fue aprobada por dicho cuerpo legislativo. Claramente la petición fue contra una resolución aprobada por la Asamblea Municipal de Huma-cao y tenía el propósito de que ésta fuese declarada ultra vires y anulada. Como los miembros de la Asamblea actua-ron plenariamente en la ejecución de una facultad dele-gada en ese poder por la Ley de Municipios Autónomos, la demanda tenía que ser presentada contra la Asamblea y no contra sus miembros en su capacidad individual. Como la resolución había sido aprobada por la Asamblea, la acción para impedir que ellos individualmente actuaran no tenía sentido alguno. Véase 17 McQuillin, Municipal Corporation, 3rd., sec. 49.22, pág. 271.
Por otro lado, la Ley de Municipios Autónomos expresamente dispone que entre sus atribuciones el Presidente de la Asamblea Municipal está facultado para representar y comparecer a nombre del cuerpo en los actos jurídicos requeridos por ley. Por ende, al ser demandada en su calidad de Presidenta de la Asamblea, ella poseía legitima-*602ción pasiva y tenía facultad para representar a ese cuerpo y así lo ha hecho durante todo este litigio.
En su recurso, la Presidenta también sostiene que el tribunal a quo erró al resolver que el Alcalde López Gerena tiene derecho a veinticinco (25) puestos de confianza en su estructura administrativa. Afirma que la Asamblea Municipal tenía poder para eliminar puestos de confianza y asignar los fondos a otras partidas, incluyendo un aumento sustancial en los fondos asignados a ese cuerpo legislativo.
Del análisis de la Ley de Municipios Autónomos se desprende que el nuevo estatuto concedió autoridad a los alcaldes para establecer mediante una orden ejecutiva el plan de puestos de confianza para los funcionarios que “intervengan o colaboren sustancialmente en el proceso de formulación de política pública, asesorando] directamente, o presten servicios directos al Alcalde”. 21 L.P.R.A. see. 4553. También concedió autoridad a la Presidenta de la Asamblea para escoger todos los empleados de ese poder y clasificarlos como de confianza por su relación directa con dicha funcionaría.
Por otro lado, la Ley de Municipios Autónomos requiere que cada municipio tenga una unidad administrativa básica y mínima compuesta de divisiones previamente enumeradas en el estatuto. Cada una de esas unidades tendrá un director, que formará parte del servicio de confianza y cuyo nombramiento deberá ser sometido a la Asamblea Municipal para una evaluación limitada. En ese sentido, la legislación enumera un mínimo de puestos de confianza que deberán ser incluidos en la orden ejecutiva del Primer Mandatario Municipal.
De esta manera, el estatuto orgánico de los municipios concedió a los alcaldes la autoridad para organizar un equipo de trabajo más íntimo que lo ayude en la formulación de una política pública o a brindar los servicios prometidos a la ciudadanía. Con excepción de los directores de *603las unidades administrativas, la ley le concede a los alcal-des una amplia autoridad para establecer qué posiciones desea tener ocupadas con personal de su confianza. Tam-poco les asiste la razón a los recurrentes en cuanto a este punto.
La Presidenta también impugna la decisión del foro de instancia referente a la asignación de fondos para la creación del puesto de secretaria ejecutiva de la División de Ordenación Territorial. Como correctamente concluyó el tribunal recurrido, la ley expresamente ordena la creación de una Oficina de Ordenación Territorial en cada municipio con el propósito de preparar y revisar los planes de ordenación o uso de terrenos u ordenación en cada ayuntamiento. 21 L.P.R.A. see. 4611. El estatuto dispone que esa oficina será dirigida por un director nombrado por el Alcalde y confirmado por la Asamblea Municipal. La creación de esta oficina es uno de los programas más innovadores de la nueva ley y tiene el propósito de dotar a los municipios de los poderes y los recursos para intervenir en el desarrollo de los terrenos en sus áreas. Por lo tanto, a tenor con el Art. 7.003 de la Ley de Municipios Autónomos, supra, la Asamblea tenía que asignarle los fondos recomendados por el Alcalde para organizar esta unidad, según lo concluyó el foro de instancia.
En vista de estas conclusiones, procede también que confirmemos los cambios en las asignaciones presupuesta-rias ordenadas por el entonces Tribunal Superior. Como las enmiendas introducidas por la Asamblea tuvieron el efecto de aumentar de forma substancial su propio presupuesto, procedía que los fondos requeridos para poner en vigor la orden del tribunal salieran del presupuesto del cuerpo legislativo.
Por las razones anteriormente expuestas, se dictará sen-tencia que confirma el dictamen recurrido. Se devuelve el *604caso al foro de instancia para el trámite ulterior correspondiente.